

117 HCON 25 IH: Encouraging the Architect of the Capitol to transition to the exclusive use of electricity derived from renewable energy sources to power the United States Capitol Complex by 2032.
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. CON. RES. 25IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Mr. Neguse (for himself, Ms. Norton, and Mr. Huffman) submitted the following concurrent resolution; which was referred to the Committee on Transportation and InfrastructureCONCURRENT RESOLUTIONEncouraging the Architect of the Capitol to transition to the exclusive use of electricity derived from renewable energy sources to power the United States Capitol Complex by 2032.Whereas according to the 2018 National Climate Assessment, without substantial and sustained global mitigation and regional adaption efforts, climate change is expected to cause growing losses to American infrastructure and property and impede the rate of economic growth over this century;Whereas according to the 2018 Intergovernmental Panel on Climate Change (IPCC) Special Report on Global Warming of 1.5° Celsius, to avoid the most devastating impacts of climate change, the world must limit the warming of the global average temperature to 1.5° Celsius above preindustrial levels;Whereas according to the IPCC, reaching and sustaining net zero global anthropogenic carbon dioxide emissions is necessary for halting anthropogenic global warming;Whereas according to the IPCC, in order to limit global warming to 1.5° Celsius above preindustrial levels, the world must achieve carbon neutrality by 2050, which will require rapid, dramatic changes in how governments, industries, and societies function;Whereas the IPCC has reported that in comparison to global warming of 1.5° Celsius, global warming of 2° Celsius will result in a greater number of severe heat waves, more extreme storms, increased poverty, and the degradation of critical ecosystems;Whereas climate change impacts will be felt disproportionately by communities of color and low-income communities;Whereas to address the urgent need to limit global warming to 1.5° Celsius, the IPCC has recommended increasing installation of renewable energy systems, with a goal of such systems generating 70 to 80 percent of global electricity by 2050;Whereas investing in the clean energy economy, with strong labor and procurement standards, will create quality jobs;Whereas according to the National Oceanic and Atmospheric Administration, 2020 was the warmest year on record globally;Whereas the world’s cities occupy 2 percent of global land mass, but are responsible for up to 70 percent of harmful greenhouse gas emissions;Whereas more than 350 mayors in the United States have adopted the Paris Agreement goals for their cities, including Washington, DC;Whereas in the fight against climate change, cities and counties have become important leaders because of their role as laboratories, incubators, and implementers of climate solutions;Whereas, on January 18, 2019, District of Columbia Mayor Muriel Bowser signed the CleanEnergy DC Omnibus Amendment Act of 2018, which mandates that, by 2032, 100 percent of the electricity sold at retail in the District be derived from renewable energy sources, and also includes an ambitious building performance standard; andWhereas it is critical that Congress leads by example for American cities, communities, and people, by committing to renewable energy to combat climate change: Now, therefore, be it1.Encouraging transition to exclusive use of electricity derived from renewable energy sources for the United States Capitol Complex(a)TransitionIn order to address climate change, and in keeping with the recommendations of Intergovernmental Panel on Climate Change and consistent with the Building Energy Performance Standard Program of the District of Columbia, Congress encourages the Architect of the Capitol to transition to the exclusive use of electricity derived from renewable energy sources to power the United States Capitol Complex by 2032.(b)DefinitionIn this section, the term United States Capitol Complex means the Capitol buildings (as defined in section 5101 of title 40, United States Code) and the United States Capitol Grounds (as described in section 5102 of such title).